PER CURIAM.
Plaintiff appellants were among over 100 employees of appellee American Greetings Corporation who were fired after it was discovered that they had committed unemployment fraud. Appellants challenge the district court’s1 adverse grant of summary judgment on their age and race discrimination claims brought under the Arkansas Civil Rights Act, the Age Discrimination in Employment Act, Title VII, and 42 U.S.C. § 1981, and its denial of their motion for reconsideration. On cross appeal American Greetings challenges the district court’s denial of its motion for sanctions.
After reviewing the record de novo, with the evidence and all reasonable inferences in a light most favorable to appellants, Doe v. Dep’t of Vets. Affairs, 519 F.3d 456, 460 (8th Cir.2008), we conclude that the district court did not err in granting American Greetings’s motion for summary judgment, nor did it abuse its discretion in denying appellants’ motion for reconsideration. As noted by the district court, there was no evidence that any similarly situated white employee or employee under the age of 40 who engaged in unemployment fraud was treated differently and, in fact, every employee who was known to have committed unemployment fraud during the investigation period was fired for that fraud. We also conclude that the district court did not abuse its discretion in denying American Greetings’s motion for sanctions, see United States v. Pugh, 445 F.3d 1066, 1068 (8th Cir.2006) (standard of review). The judgment is affirmed. See 8th Cir. R. 47B.

. The Honorable William R. Wilson, United States District Judge for the Eastern District of Arkansas.